

112 SRES 191 IS: Supporting the goals and ideals of National Safe Digging Month.
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 191IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Peters (for himself, Mrs. Fischer, Ms. Cantwell, and Mr. Wicker) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONSupporting the goals and ideals of National Safe Digging Month.Whereas, each year, the underground utility infrastructure of the United States, including pipelines, electric, gas, telecommunications, water, sewer, and cable television lines, is jeopardized by unintentional damage caused by those who fail to locate underground utility lines prior to digging;Whereas some utility lines are buried only a few inches underground, making the lines easy to strike, even during shallow digging projects;Whereas digging prior to locating underground utility lines often results in unintended consequences, such as service interruption, environmental damage, personal injury, and even death;Whereas the month of April marks the beginning of the peak period during which excavation projects are carried out around the United States;Whereas, in 2002, Congress required the Department of Transportation and the Federal Communications Commission to establish a 3-digit, nationwide, toll-free number to be used by State One Call systems to provide information on underground utility lines;Whereas, in 2005, the Federal Communications Commission designated 811 as the nationwide One Call number for homeowners and excavators to use to obtain information on underground utility lines before conducting excavation activities;Whereas the 1,700 members of the Common Ground Alliance, who are dedicated to ensuring public safety, environmental protection, and the integrity of services, promote the national Call Before You Dig campaign to increase public awareness about the importance of homeowners and excavators calling 811 to find out the exact location of underground utility lines;Whereas the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (Public Law 112–90; 125 Stat. 1904) affirmed and expanded the One Call program by eliminating exemptions given to local and State government agencies and their contractors regarding notifying One Call centers before digging; Whereas, according to the Common Ground Alliance’s 2019 Damage Information Reporting Tool (DIRT) Report published in October 2020, there were an estimated 532,000 instances of excavation-related damage to underground facilities in the United States during 2019, a 4.5-percent increase from the Common Ground Alliance's 2018 estimate;Whereas the Common Ground Alliance conducted a survey in 2020 and found that 50 percent of the more than 1,800 respondents were aware of 811, the highest level since the survey was first conducted in 2008;Whereas the Common Ground Alliance estimated that the societal costs of excavation-related damage to buried utilities were $30,000,000,000 in 2019, including costs for facility repair, property damage, medical bills, and costs to the surrounding businesses affected by the resulting utility outages; andWhereas the Common Ground Alliance has designated April as National Safe Digging Month to increase awareness of safe digging practices across the United States and to celebrate the anniversary of 811, the national Call Before You Dig number: Now, therefore, be itThat the Senate—(1)supports the goals and ideals of National Safe Digging Month; (2)encourages all homeowners and excavators throughout the United States to call 811 before digging; and(3)encourages all damage prevention stakeholders to help educate homeowners and excavators throughout the United States about the importance of calling 811 before digging. 